Citation Nr: 0201354	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  95-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for status-post tibial 
osteotomy of the left knee with internal fixation and 
degenerative joint disease (DJD), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1973.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In January 2000 the Board remanded the 
claim for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

The veteran has repeatedly stated during VA compensation 
examinations, at his May 1996 personal hearing and in his 
written statements that he has left anterior leg and foot 
neuropathy as a result of his October 1994 VA surgery.  The 
Board construes the veteran's statements as a claim for 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001). 
The issue has not been developed or certified on appeal.  
Accordingly, it is referred to the RO for any necessary 
development and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's left knee disability is manifested 
primarily by subjective complaints of pain, weakness, and 
fatigability with intermittent locking and giving way with 
objective evidence of moderate degenerative changes, moderate 
joint effusion, a varus deformity, some muscle atrophy, and 
no more than slight limitation of extension and of flexion 
due to pain; there is no current objective evidence of joint 
instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post tibial osteotomy of the left knee with internal 
fixation and DJD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 
5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected left knee disability.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his initial claim in October 1994, the 
RO provided the veteran with VA compensation examinations in 
May 1995, January 1997 and April 2000, to assess the severity 
of his service-connected left knee disability.  In a November 
1994 letter, the RO initially notified the veteran that his 
claim had been denied and informed him of the evidence 
considered in reaching the decision.  The veteran was 
provided the relevant laws and regulations in a statement of 
the case issued in December 1994 and in later issued 
supplemental statements of the case dated in August 1995, 
February 1996, July 1997, September 1997, May 1999, and July 
2001.  He was also afforded a personal hearing in May 1996.  
Furthermore, the RO obtained the veteran's VA treatment 
records, dating from 1976 to November 1999 and has notified 
him of the specific evidence necessary to substantiate his 
claim and offered him the opportunity to submit other 
evidence.  Finally, the claim was remanded in January 2000 
for further development and the veteran was provided a copy 
of the remand.  As a result, the veteran has been fully 
informed of what additional evidence and information is 
required with regard to his claim.  Since he has not 
indicated that there is any further relevant evidence 
available, there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claims.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Factual Background

An October 1976 rating decision granted service connection 
for postoperative residuals of left knee injury and assigned 
a 10 percent evaluation.  In October 1994, the veteran 
submitted claims for a temporary total rating for 
convalescence and an increased evaluation for his left knee 
disability.  A July 1997 rating decision granted a 20 percent 
evaluation for the left knee disability, effective in May 
1995.

In October 1994, the veteran underwent a left high tibial 
osteotomy (HTO).  Follow-up progress notes and physical 
therapy (PT) notes indicate ongoing complaints of crepitus 
and pain.  He also complained of numbness in the dorsum of 
his left foot and three toes.  A March 1995 PT note shows the 
veteran complained of left lateral knee pain and weakness.  
Examination revealed left knee flexion to 80 degrees with 
crepitus evident.  There was slight lateral laxity and 
evidence of left quadriceps atrophy.  There was also evidence 
of decreased sensation along the left anterior shin.  The 
impressions were left lateral knee DJD and sensory loss 
secondary to peripheral neurologic injury secondary to 
surgery.  

During his May 1995 VA orthopedic examination, the veteran 
continued to complain of chronic variable left knee pain and 
difficulty negotiating stairs.  He still used a cane to 
ambulate and demonstrated an antalgic gait.  Examination of 
the left knee revealed no evidence of effusion and a slight 
varus deformity of the knee.  There was no pain with applied 
patellar pressure.  Left knee extension was to 5 degrees and 
flexion was to 150 degrees.  There was crepitus with motion 
testing.  X-ray studies of the left knee showed lateral 
compartment DJD and residuals of an apparent varus proximal 
tibial osteotomy.  The diagnoses were chronic left knee 
sprain/torn cartilage/development of left knee 
osteoarthritis, status post corrective left tibial osteotomy.  
The examiner opined that the X-ray studies indicated moderate 
osteoarthritis at the time that would probably progress and 
that the veteran would eventually require a total knee 
replacement.  

VA treatment records, dating from October 1995 to May 1997, 
show ongoing treatment for complaints of left knee pain.  An 
October 1995 orthopedic note indicates that the veteran 
continued to complain of knee pain.  X-ray studies showed 
arthritis in the lateral compartment and that the osteomy was 
fully healed.  Left leg flexion was to 110 degrees and 
extension was described as full.  There was some numbness on 
the lateral side of the knee.  The veteran was observed to 
walk well with a cane. 

During his May 1996 personal hearing, the veteran testified 
that since his surgery, his left knee did not swell any 
longer, but it was sore in the area where a plate was 
inserted and it gave way one to two times a week.  He took 
prescription drugs four times a day for his pain and soaked 
in the tub or applied Ben Gay to his left knee.  Although he 
believed he needed a knee brace, he admitted that he had not 
been told this by any physician.  Since his surgery, he also 
experienced numbness radiating into his toes and had problems 
rising from a sitting position.  

In January 1997, the veteran underwent VA orthopedic 
examination.  He stated that his 1994 surgery had failed to 
provide his any pain relief, that his complaints continued 
and that his condition might even have worsened.  He also 
complained of swelling and stiffness and took Tylenol for 
relief of his pain.  The examiner noted that he walked with a 
cane and demonstrated a left antalgic gait when he was 
unaware of observation.  Examination revealed left knee 
extension to 10 degrees and flexion to 140 degrees with 
crepitus on range of motion testing.  There was moderate 
effusion of the knee and no evidence of pain to patellar 
pressure.  The ligaments were normal and there was a varus 
positioning of the proximal tibia.  X-ray studies of the left 
knee indicated well-healed residuals of the internal fixation 
of the left proximal tibial osteotomy and a varus position of 
the proximal tibia.  A scanogram of the lower extremities for 
leg length indicated that the left lower extremity measured 1 
centimeter (cm) shorter than the right leg.  Diagnoses were 
inservice left knee sprain with the development of DJD status 
post two surgeries and left lower extremity shortening as 
demonstrated by scanogram.  The examiner opined that the 
veteran was employable (he had returned to work at the time) 
but that his future employment would be in the capacity of 
either light or sedentary work.

VA treatment records, dating from September 1997 to November 
1999, show the veteran continued to complain of left knee 
pain.  A September 1997 podiatry note indicates he was 
referred for shoe therapy to relieve his left lateral knee 
pain.  He walked with an antalgic gait.  His left leg 
measured 1 cm shorter than his right and he was provided a 
heel lift.  The diagnoses were DJD of the left knee and limb 
length discrepancy. 

During his April 2000 VA fee-basis compensation examination, 
the veteran stated that his left knee condition had gotten 
progressively worse since his October 1994 surgery.  He 
complained of weakness, stiffness, swelling, locking and 
giving way of his left knee joint, as well as popping.  He 
also complained of paresthesias along the lateral edge of his 
lower leg, which occurred, after his surgery.  He took Advil 
for relief of his pain.  He denied any flare-ups, stating 
that his pain was more of a constant ache.  He wore a hinged 
knee brace apparently for lateral support.  He denied any 
history of dislocations or subluxations.  He did not use any 
prosthesis, crutches or cane at the time of the examination.  

Examination revealed left knee extension to 0 degrees and 
flexion to 90 degrees without pain and to 110 degrees with 
pain (as evidenced by facial grimacing).  The joint capsule 
appeared to be intact and there was no evidence of laxity in 
the medial collateral ligaments or the anterior or posterior 
cruciate ligaments.  Although there was evidence of minor 
decreased strength in the left leg as opposed to the right, 
the examiner was unable to appreciate fatigability.  There 
was evidence of decreased pinprick sensation of the leg, 
going down to the fifth digit.  The impressions included 
degenerative changes of the left knee; joint effusion per 
magnetic resonance imaging scan (MRI) and peripheral 
neuropathy secondary to nerve damage from his surgery. 

An April 2000 VA fee-basis X-ray study of the veteran's left 
knee shows an impression of postoperative changes in the 
proximal tibia and degenerative changes in both the medial 
and lateral compartments, with mild interval progression 
laterally compared to the previous May 1995 examination.  A 
fee-basis MRI study conducted the next month was profoundly 
suboptimal due to metallic artifact; however, moderate joint 
effusion was evident.  The menisci and ligaments could not be 
evaluated.


Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's left knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
Diagnostic Code 5262, a 20 percent evaluation is warranted 
for malunion of the tibia and fibula with moderate knee or 
ankle disability.  A 30 percent evaluation is assigned where 
there is malunion of the tibia and fibula with marked knee or 
ankle disability.  Where there is nonunion of the tibia and 
fibula with loose motion requiring a brace, a 40 percent 
evaluation is warranted.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include:  Diagnostic Code 5260, 
limitation of flexion of the leg; and Diagnostic Code 5261, 
limitation of extension.  Although there was evidence of 
limitation of left knee extension at the January 1997 VA 
examination, it was not to a degree that would warrant more 
than a 10 percent evaluation under Diagnostic Code 5261.  
Likewise, although slight limitation of flexion was found at 
during various VA examinations, it was not to a degree at any 
time that would warrant a 0 percent evaluation under 
Diagnostic Code 5260.  Accordingly, the Board finds that 
these Diagnostic Codes are not more appropriate to evaluate 
the veteran's left knee.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

A veteran who has arthritis and instability of the knee may 
be rated separately under Code 5003, degenerative arthritis, 
and Code 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  Diagnostic Code 5257 provides 
evaluations for recurrent subluxation or lateral instability 
of the knee.  Although the veteran subjectively complains of 
left knee instability and giving way, and a March 1995 VA 
progress note indicates slight instability, all other VA 
medical records and compensation examination reports show no 
objective confirmation of recurrent subluxation or lateral 
instability.  As the overwhelming preponderance of the 
evidence indicates no joint instability, the Board finds that 
Diagnostic Code 5257 is not for application.  

Despite the fact that there has been no showing of nonunion 
or malunion of the tibia and fibula; the veteran's status-
post tibial osteotomy disability with internal fixation most 
nearly approximates the disability picture described by 
Diagnostic Code 5262.  38 C.F.R. § 4.20 (2001).  The Board 
recognizes that to the extent a disability rated under 
Diagnostic Code 5262 involves limitation of motion, 
consideration must be given of any additional functional loss 
the veteran may have sustained.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see VAOPGCPREC 
9-98 (the medical nature of the particular disability 
determines whether the diagnostic code is predicated on loss 
of range of motion).  The Board recognizes that the medical 
evidence demonstrates pain, some muscle weakness and atrophy 
as well as some limitation of left knee flexion and 
extension.

Although the veteran subjectively complained of left knee 
weakness and fatigability, as well as stiffness, popping and 
intermittent locking and giving way, the objective medical 
evidence during the May 1995, January 1997 and April 2000 
examinations does not show more than moderate functional knee 
impairment.  The Board acknowledges the objective evidence of 
some varus deformity, as well as mild muscle weakness.  
However, objective examinations reveal only minimal 
limitation of motion in May 1995, January 1997 and April 2000 
even with consideration of painful motion and without any 
other functional impairment demonstrated.  X-ray studies of 
the left knee, have indicated moderate joint effusion and 
have been interpreted as revealing no more than moderately 
progressive degenerative changes.  While he subjectively 
complains of increased pain, as well as instability and 
fatigability, the pathology and objective observations of the 
claimant's behavior during examinations do not satisfy the 
requirements for a higher evaluation.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  Therefore, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Diagnostic Code 5262.

It is noted that the veteran's left knee disability includes 
degenerative arthritis.  A separate rating for arthritis may 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  However, an additional rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is not 
warranted as such would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2001).  In the present case, the x-ray 
evidence of arthritis as well as the limitation of motion 
with pain are all manifestations contemplated by the Board in 
determining that the veteran's symptomatology more nearly 
approximates a 20 percent evaluation under Diagnostic Code 
5262.  Thus, a separate rating because of arthritis, in 
addition to that assigned under the criteria for malunion of 
the tibia and fibula, is not warranted.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's left knee 
disability has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  


ORDER

An increased evaluation for status-post tibial osteotomy of 
the left knee with internal fixation and DJD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

